STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR GENESSE COUNTY

Peter C. Klamka, an individual,

Plaintiff

·

Case No. 12.-97709-CR­Honorable Richard B. Yuille

·

Zann Corp., a corporation,

·

Defendant.

Richard J. Klamka (P62145) Attorney for Plaintiff

1300 E. Lafayette Ave. it905 Detroit, Michigan 48207

(734) 306-5291

DEFAULT JUDGMENT

At a session of said court. held on

PRESENT HON,

On Monday,  July 9, 2012 a hearing was conducted in open court on Plaintiff's
Motion for -Entry of Default judgment. The Plaintiff was present through counsel
and the Defendant failed to plead, appear, or otherwise defend, Hon, Richard B.
Yuille presided,

and the Court being otherwise fully in the premises.

IT IS HEREBY' ORDERED that Plaintiff, Peter Klamka. shall be appointed Receiver
of the Defendant, Zann Corp.

IT IS FURTHER ORDERED that Plaintiff, Peter Klamka, as Receiver, shall be

granted the authority to conduct the affairs of the Defendant Corp., and that as





--------------------------------------------------------------------------------




Receiver, Plaintiff, Peter Klamka shall have the authority to exercise the
powers of the Defendant, Zann Corp., without bond or surety.

IT IS FURTHER ORDERED at Plaintiff, Peter Klamka shall have authority

to exercise the powers of the Defendant, Zann Corp. that are necessary to manage
the

affairs of the Defendant, Zann Corp., and which are in the best interests of the
corporation, its shareholders, and its creditors, including any necessary
restructuring or resource reallocation deemed to be in the best interest of the
corporation.

IT IS FURTHER ORDERED THAT this is a final order that resolves the last pending
claim and closes this case.

IT IS SO ORDERED







S/S




CIRCUIT COURT JUDGE




7/9/12







State  of Michigan

I, Michael J. Carr of the Circuit Court of Genessee County, do hereby

certify that this is a true copy of the original document of record now on

County of Genessee

file in the office of the Clerk of said County and Court




IN TESTIMONY WHEREOF I have hereto set my hand and Official Seal a the City of
Flint

Michigan on




7/9

2012

MICHAEL J. CARR, COUNTY CLERK




By

s/s




Deputy Court Clerk



